    Case 9:16-cv-00554-DNH-DJS Document 107 Filed 08/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

RONALD DIGGS,

                                       Plaintiff,
          -v-                                              9:16-CV-554
                                                           (DNH/DJS)

SGT. RONALD G. WOOD; CHRIS DUBREY,
Correctional Officer/ Sergeant; and T.
ROBARE, Corrections Officer,

                                       Defendants.

--------------------------------
APPEARANCES:                                               OF COUNSEL:

RONALD DIGGS
Plaintiff pro se1
04-R-3906
Green Haven Correctional Facility
P.O. Box 4000
Stormville, NY 12582

O'CONNELL & ARONOWITZ, P.C.                                JULIA VIRGINIA KOSINESKI, ESQ.
Pro Bono Attorney for Plaintiff2
54 State Street
9th Floor
Albany, NY 12207

HON. LETITIA JAMES                                         RYAN L. ABEL, ESQ.
Attorney General of the State of New York                  Assistant Attorney General
Attorney for Defendants
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge

          1
            Plaintiff has recently been appointed pro bono trial counsel, however, the currently pending
  motion for a temporary restraining order and injunction, ECF No. 85, was filed pro se by plaintiff before
  he was appointed counsel.
          2
           Plaintiff's pro bono trial counsel was not involved with the instant motion and has been
  appointed solely for the purposes of trial. She has been included here for completeness.
    Case 9:16-cv-00554-DNH-DJS Document 107 Filed 08/13/20 Page 2 of 2




                                   DECISION and ORDER

         Pro se plaintiff Ronald Diggs brought this civil rights action pursuant to 42 U.S.C.

§ 1983. This matter is presently scheduled for trial beginning October 13, 2020. On July 23,

2020, the Honorable Daniel J. Stewart, United States Magistrate Judge, advised by Report-

Recommendation that plaintiff's motion for a temporary restraining order and injunction be

denied. Plaintiff timely filed objections to the Report-Recommendation.

         Based upon a de novo review of the portions of the Report-Recommendation to

which plaintiff objected, the Report-Recommendation is accepted and adopted in all

respects. See 28 U.S.C. § 636(b)(1).

         Therefore, it is

         ORDERED that

         1. Plaintiff's Motion for a Temporary Restraining Order and Injunction, ECF No. 85,

is DENIED; and

         2. Trial remains scheduled for Tuesday, October 13, 2020 at 9:30 a.m. in Utica,

New York. Pre-trial submissions are due on or before Friday, September 29, 2020.

         IT IS SO ORDERED.




Dated: August 12, 2020
       Utica, New York.



                                             -2-
